NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.




In the Supreme Court of Georgia



                                                  Decided: May 17, 2022


                     S22A0306. GOODMAN v. THE STATE.


       PETERSON, Justice.

       Jemerius Goodman was convicted of felony murder and other

crimes in connection with the death of Jyleel Solomon and the

aggravated assaults of four other people.1 On appeal, Goodman


       1 The crimes took place on November 6, 2017. Goodman was indicted by
a Baldwin County grand jury alongside Malik Taylor and Brandon Walls on
March 14, 2018. Counts 1-4 charged all three with Solomon’s felony murder,
predicated respectively on aggravated assaults with firearms charged in
Counts 5-8. Each of Counts 5-8 specified a different victim — respectively,
Malik Murray, Elijawon May, Brian Hitchcock, and Keonna Lewis. Count 9
charged Goodman with criminal use of an article (a pistol) with an altered
identification mark (a removed serial number). Counts 10-12 charged
Goodman with tampering by concealing physical evidence with the intent of
obstructing the prosecutions of Taylor, Walls, and himself, respectively.
       Walls pleaded guilty to voluntary manslaughter and aggravated assault.
Goodman and Taylor were tried by a jury from November 6 to 13, 2018. The
jury found both men guilty on all counts with which they were charged.
Taylor’s case is not part of this appeal. The trial court sentenced Goodman to
life in prison on Count 4, 20 years to serve consecutively for each of Counts 5-
7, five years on Count 9 to serve concurrently with Count 4, and 10 years to
serve on Counts 10-12 concurrently with Count 4, for a total of life in prison
argues that there was insufficient evidence presented at trial to

support his convictions and the trial court erred in admitting

statements he made after invoking his right to remain silent. But

the evidence was sufficient, and Goodman never unambiguously

invoked his right to remain silent. We reject Goodman’s arguments

and affirm, although we sua sponte vacate Goodman’s void sentence

for obstructing his own prosecution and remand the case for

resentencing on that count.

     1. Background

           (a) Solomon is killed during an exchange of gunfire.

     Viewing the trial evidence in the light most favorable to the

verdicts, after nightfall on November 6, 2017, five friends — Keonna

Lewis, her boyfriend Brian Hitchcock, Elijawon May, and brothers

Malik (“Malik”) and DeMarquis Murray — were socializing outside



plus 60 years. The trial court noted that Counts 1-3 were vacated by operation
of law and it merged Count 8 into Count 4.
      Goodman moved for a new trial on November 19, 2018. He amended the
motion on September 23, 2019. The trial court denied it on July 23, 2021.
Goodman timely filed a notice of appeal on July 28, 2021. The case was
docketed to this Court’s term beginning in December 2021 and submitted for a
decision on the briefs.
                                      2
the Murrays’ home. A white car passed by. The occupants were

Brandon Walls, Solomon, Goodman, and Malik Taylor (“Taylor”).

Taylor was driving and Goodman was in the front passenger seat.

     Gunfire erupted. The first shots came from the white car.

Solomon was firing an AK-47 rifle from one of the rear seats. He was

hit in the face by a shot fired from the yard by Malik and pronounced

dead later that night. Lewis saw someone shooting across the car

while hanging out the front passenger side. Lewis was shot in the

pelvic area. Walls told the police he “did not see Goodman firing . . . ,

but felt that he had,” as he heard shots to his right.

     Solomon later received medical attention and, while he was

still conscious, tried to talk to first responders, but was largely

unintelligible. He was pronounced dead soon after arriving at the

hospital. His autopsy revealed that he had died of the gunshot

wound, with a bullet fracturing his skull and fragmenting in his

brain. The medical examiner testified that “[a]ny volitional or

conscious movement or effort,” including talking, would have ceased

upon Solomon’s being shot, but cardiac and respiratory activity may

                                   3
have continued until death.

          (b)   The guns are discarded.

     Walls told the police that Goodman took the firearms. Walls

testified that he gave Goodman two firearms when Goodman said,

“I need to duck all the fires,” which Walls took to mean that

Goodman would discard the weapons. Walls told the police where

they could find Goodman and that Goodman likely had the guns.

Police searched Goodman’s mother’s car trunk and found a 9mm

handgun in a book bag, as well as a .38-caliber revolver. The

revolver’s serial number had been filed off. Ballistic examination

revealed that the 9mm handgun fired both the shot that hit Lewis

and a casing that was recovered from Taylor’s pocket. Police found

an AK-47 at Solomon’s home.

          (c) Goodman writes an incriminating jail note.

     In jail, Taylor received a note urging him to accept

responsibility for one charge in exchange for the sender admitting to




                                 4
another. It read that “Brant”2 could incriminate the note’s author,

Brant would meet with consequences for doing so, Taylor should

deny that the author was present during the shooting, there was no

need for “both of us” to go down, and “[w]e started dis.” The note also

gave the author’s “story,” which was that he was dropped off when

Solomon was picked up and later received the guns when a bag

holding them was thrown out of a car window. The note was signed,

“Madd Maxx.” Goodman had a Facebook profile in the name of “Mad

Max” and had that name tattooed on his hands, and Walls at one

point told the police that someone he knew from Facebook as “Mad

Max” got out of the car and ran with the guns. A jail dorm mate and

acquaintance of Goodman read the note and recognized the

handwriting as Goodman’s, having seen him write an earlier

message. The State also introduced jail paperwork together with

testimony that the handwriting on them was Goodman’s.

           (d) Goodman’s police statement is admitted against him.



     2 Walls testified that “Grant” was his nickname. Malik identified Walls
as “Brant” in his trial testimony.
                                     5
     Goodman was interviewed separately by two different

detectives, Robert Butch and T.J. Hargrove. An incriminating

statement Goodman made to Detective Hargrove was admitted at

trial. 3 Goodman’s counsel stipulated that Goodman was in custody

for both interviews and validly waived his Miranda rights. 4 The only

issue with the statement that Goodman raised in the trial court and

raises here is whether he invoked his right to remain silent while

talking to Detective Butch, making his subsequent statement to

Detective Hargrove inadmissible.

     In the midst of a heated and far-ranging discussion with

Detective Butch about Goodman’s sense of futility in working with

the police, the following exchange took place (with emphasis added):

     Goodman: You gotta allow people to be who they are. You
     feel me. You can’t change that. So ain’t no use in trying—

     Detective Butch: I can’t change anybody. I can’t change
     anybody. I can only change me.

     Goodman: So, like, I already told you, you’re wasting your
     time talking to me. I’m not going to change my mind about

     3   Whether Goodman’s statement to Detective Butch was played for the
jury is not entirely clear from the record.
       4 See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)

(1966).
                                    6
    anything I said. I’m not—I don’t want to talk to you. I
    don’t want to talk to you. I don’t want your paper. I
    don’t give a f**k about this s**t. Like, bro, I don’t wanna
    think about my partner being dead, something’s gotta be
    done!

    Detective Butch: Something’s gotta be done about it.

    Goodman: But not what you talking about.

    Detective Butch: . . . help me do something about it.

    Goodman: Bro, I don’t need y’all help, bro.

    Detective Butch: Sure you do. Then why do you b**ch
    about us not doing our jobs?

    Five minutes later, the two exchanged the following words

(with emphasis added):

    Detective Butch: Yeah! Malik told us he carries a tool.
    Malik carries—he told us he carries a tool.

    Goodman: Right, look—

    Detective Butch: Your partner always carries a tool.

    Goodman: If he told you, [laughing] bro, he’s just flexing
    bro, like, I mean, like, real life.

    Detective Butch: Kind of what you’re doing.

    Goodman: On my soul, like, he’s—

    Detective Butch: Kind of like what you’re doing.

    Goodman: —he’s always flexin’. He’s gonna flex.

    Detective Butch: Oh, like you are.

                                7
     Goodman: I ain’t, no, [unintelligible]. Bro, like I said, ‘bout
     what’s going on, bro, is what’s going on. Like, I don’t know
     about that. I don’t want to talk, and then, like, what’s
     going to happen, it’s going to happen regardless. Alright?
     Y’all know what’s going on. Do y’all’s job.

     Detective Butch: We’ve been trying, but you ain’t helping.

     Goodman: Bro, I’m not going to help you do your job.

     Detective Butch: You just want—

     Goodman: I don’t need y’all to go help me do my job. You
     feel? Unless y’all gonna take those badges off and ride
     with me—

The two argued for another minute, and then Detective Butch left.

     The trial court found that Goodman did not unambiguously

invoke his right to remain silent; rather, “It sounded like it was more

of a frustration between him and the topic and the detective because

they did get rather heated back and forth. And . . . despite the fact

that he kept saying that [he did not want to talk], he also kept

talking.” The court therefore admitted Goodman’s subsequent

statement to Detective Hargrove.

     In that statement, Goodman claimed not to have been present

during the shooting and denied seeing any guns in the car

beforehand. He admitted that he drove his mother’s car regularly.

                                   8
Pressed as to the ownership of the guns found in it, Goodman denied

that they were his mother’s or sister’s. Detective Hargrove said they

had to be Goodman’s. Goodman responded, “I ain’t going to say that,

but, you can say that. You can say that.” He then claimed that he

received the guns when a car drove by and they were thrown out of

the window in his book bag as someone yelled, “Get rid of them.”

Goodman said there was blood in the bag.

     Goodman was convicted after arguing that he was not involved

in the shooting and that he acted in self-defense even if he was.

     2. Analysis

     Goodman now contests the sufficiency of the evidence and the

trial court’s admission of his police statement. His arguments are

unavailing, but we vacate an illegal sentence as to one count.

           (a) There was sufficient evidence of Goodman’s guilt.

     Goodman first argues that the evidence of his guilt was

insufficient as to all crimes except using an altered gun. 5 He asserts


     5Goodman does not challenge the sufficiency of the evidence that he
committed criminal use of an article with an altered identification mark. We

                                     9
that there was insufficient proof that he fired any shots or was a

party to the shooting, the jail note was not unambiguous evidence of

guilt, neither Walls nor Ford was credible, and the medical

examiner’s testimony that Solomon would have immediately lost

consciousness contradicts the first responders’ testimony that

Solomon tried to speak with them.

      We reject Goodman’s arguments. In considering a claim that

evidence was insufficient in violation of his federal due process right

under Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560)

(1979), “our review is limited to an evaluation of whether the trial

evidence, when viewed in the light most favorable to the verdicts, is

sufficient to authorize a rational trier of fact to find the defendant

guilty beyond a reasonable doubt of the crimes of which he was

convicted.” Howard v. State, 307 Ga. 284, 286 (835 SE2d 605) (2019).

We “put aside any questions about conflicting evidence, the




no longer review evidentiary sufficiency sua sponte, except that of murder
convictions resulting in the death penalty. See Davenport v. State, 309 Ga. 385,
398-399 (4) (b) (846 SE2d 83) (2020). Accordingly, we do not address the
sufficiency of the evidence as to that count.
                                      10
credibility of witnesses, or the weight of the evidence, leaving the

resolution of such things to the discretion of the trier of fact.” Id.

(citation and punctuation omitted).

     For this reason, we reject outright Goodman’s arguments

regarding the credibility of Walls and Ford, differences between

what the medical examiner opined and what first responders

reported, and the jail note’s alleged ambiguity. Matters like these

fall within “the province of the factfinder, not this Court.” Hampton

v. State, 272 Ga. 284, 285 (1) (527 SE2d 872) (2000).

     Moreover, considering the evidence most favorably to the

verdicts, there was sufficient evidence to lawfully convict Goodman

at least as a party to the shooting. A defendant is guilty as a party

to a crime if he “[i]ntentionally aids or abets” it. OCGA § 16-2-20 (b)

(3). “While mere presence at the scene of a crime is not sufficient

evidence to convict one of being a party to a crime, criminal intent

may be inferred from presence, companionship, and conduct before,

during and after the offense.” McGruder v. State, 303 Ga. 588, 591

(II) (814 SE2d 293) (2018) (citation and punctuation omitted). There

                                  11
was evidence that Goodman was more than merely present for the

felony murder of Solomon and the aggravated assaults of Malik,

May, Hitchcock, and Murray. There was evidence that Goodman

wrote a note to Taylor urging him to deny that Goodman was present

and threatening repercussions against Walls. Indeed, the note

described the same “story” of how Goodman got the guns as he told

Detective Hargrove. Jurors can use such attempts to influence

witnesses as evidence of consciousness of guilt. See Bridges v. State,

279 Ga. 351, 355 (6) n.16 (613 SE2d 621) (2000).

     There was also evidence from Walls that Goodman disposed of

the guns after the shooting. Goodman argues that we should

disregard this evidence, as he deems it uncorroborated accomplice

testimony. See OCGA § 24-14-8 (“[I]n . . . felony cases where the only

witness is an accomplice, the testimony of a single witness shall not

be sufficient.”). But “although Georgia law requires independent

corroboration of an accomplice’s testimony to secure a conviction,

federal law does not require such corroboration and, thus, a failure

to corroborate accomplice testimony [does] not offend constitutional

                                 12
due process.” State v. Grier, 309 Ga. 452, 456 (2) (847 SE2d 313)

(2020).

     Insofar as Georgia statutory law requires accomplice testimony

to be corroborated in order to sustain a conviction, and assuming

Goodman raises an argument that the statute was not satisfied, we

conclude that there was adequate corroboration of Walls’s

statements. Even if Walls was the only witness to testify about

Goodman’s disposing of the guns, the jury was charged on the

statutory corroboration requirement. As a matter of law, “only slight

evidence of corroboration is required,” and it need only “directly

connect[ ] the defendant to the crime or lead[ ] to the inference of

guilt. The sufficiency of the corroboration is for the jury to decide.”

Montanez v. State, 311 Ga. 843, 849 (1) (b) (860 SE2d 551) (2021).

There was corroboration of Walls’s statements: the gun that shot

Lewis was found in a car Goodman drove regularly. Additionally,

the jail note described the account Goodman gave to Detective

Hargrove regarding how he got the guns as “my story,” in the context

of telling a witness what to say. This likewise was evidence that the

                                  13
jury could have found to corroborate Walls’s statements (assuming

the jury found Walls to be an accomplice in the first place). 6

      Taken as a whole, the evidence was sufficient as a matter of

federal constitutional due process and of Georgia statutory law to

support Goodman’s convictions as a party to the shooting, even

despite his claim of self-defense and his denial that he fired a

weapon. See Gibbs v. State, 309 Ga. 562, 565 (847 SE2d 156) (2020)

(“[T]he question of justification . . . is for the jury to decide.”);

Giddens v. State, 299 Ga. 109, 111 (1) (b) (786 SE2d 659) (2016)

(“[E]ven if Appellant did not intend to shoot his fellow gang member

Murray, from the circumstances proven in this case, a rational jury

could have inferred that Appellant shared a common criminal intent


      6 Neither Goodman’s admission to Detective Hargrove regarding his use
of the car nor the jail note was an uncorroborated confession, which is likewise
an issue only under Georgia statutory law and not federal due process. See
OCGA § 24-8-823 (“A confession alone, uncorroborated by any other evidence,
shall not justify a conviction.”). A confession is an admission to “the entire
criminal act.” English v. State, 300 Ga. 471, 474 (2) (796 SE2d 258) (2017). By
contrast, admissions not requiring corroboration include “mere incriminating
statement[s]” where the defendant, “though admitting to damaging
circumstances, nonetheless attempts to deny responsibility for the crime
charged by putting forward exculpatory or legally justifying facts.” Id. (citation
and punctuation omitted). Goodman did not confess to Detective Hargrove or
in the jail note.
                                       14
with the other shooters to engage in a gunfight in the presence of

others, and thus the evidence was sufficient for a rational trier of

fact to find that Appellant was a party to the crimes under the

doctrine of transferred intent.” (citation and punctuation omitted));

Jones v. State, 250 Ga. 11, 13 (295 SE2d 71) (1982) (disposing of the

murder weapon supported conviction as a party to the crime when

taken together with involvement in acts leading up to the crime).

          (b) Goodman never clearly invoked his right to remain
          silent.

     Goodman claims that he twice invoked his right to remain

silent during Detective Butch’s interrogation, and thus the

incriminating   statements    he        made   during   a   subsequent

interrogation by Detective Hargrove must be suppressed. The

District Attorney, but not the Attorney General, argues that this

issue is unpreserved for our review. Even assuming that the issue

was preserved, it is meritless, as Goodman never unambiguously

invoked his right to remain silent. Although, as excerpted above, on

two occasions about five minutes apart he said that he did not “want

to talk,” he focuses on those statements in a vacuum. Reviewing
                                   15
those statements in context, however, shows that Goodman

continued talking without prompting from the detective and did not

unambiguously invoke the right.

     An exercise of the federal constitutional right to remain silent

in the face of police questioning must be “scrupulously honored.”

Michigan v. Mosley, 423 U.S. 96, 104 (96 SCt 321, 46 LE2d 313)

(1975) (citation and punctuation omitted). But the right must be

invoked “unambiguously.” Berghuis v. Thompkins, 560 U.S. 370, 381

(130 SCt 2250, 176 LE2d 1098) (2010) (citation and punctuation

omitted). A person under interrogation has to articulate a “desire to

cut off questioning with sufficient clarity that a reasonable police

officer in the circumstances would understand the statement to be

an assertion of the right to remain silent.” Perez v. State, 283 Ga.

196, 200 (657 SE2d 846) (2008) (citation and punctuation omitted).

Such clarity is absent when a suspect makes an ambiguous

statement in the midst of his plain acquiescence to continued

questioning. See id. at 201.

     Goodman did not unambiguously invoke his right to remain

                                  16
silent. After each time that Goodman told Detective Butch he did

not want to talk — and before any further questions from Detective

Butch — he said that he wanted the police to investigate Solomon’s

death. Goodman did not merely acquiesce in continued conversation.

He prompted it. Cf. Weaver v. State, 288 Ga. 540, 544 (4) (705 SE2d

627) (2011) (holding suspect’s statement, “I don’t want to say

nothing. There’s just so much to say” was not unequivocal attempt

to cut off questioning); Perez, 283 Ga. at 200-201 (suspect’s

statement “I guess I can stop the interrogation” was equivocal and

if he “had truly intended to . . . invoke his right to remain silent, he

would not have acquiesced in responding to the officer’s further

questioning”). Goodman’s words were just “part of the ‘give and take’

of interrogation” and an expression of his “internal conflict and

pain.” Weaver, 288 Ga. at 544 (4) (citation and punctuation omitted).

Goodman did not invoke his right to remain silent, and the trial

court did not err in admitting his later statement to Detective

Hargrove.

            (c) The sentence as to Count 12 is illegal.

                                   17
     Count 12 of the indictment charged Goodman with tampering

with evidence with the intent of obstructing his own prosecution for

felony murder, in violation of OCGA § 16-10-94. Goodman was

convicted of this charge and sentenced to ten years, to be served

concurrently with his sentence on Count 4. Goodman does not

contest the sufficiency of the evidence as to this conviction, nor do

we choose to consider it sua sponte. See Davenport v. State, 309 Ga.

385, 398-399 (4) (b) (846 SE2d 83) (2020). But we often do exercise

our discretion sua sponte to vacate a sentence for the benefit of

defendants if we notice that it is void. See Dixon v. State, 302 Ga.

691, 697 (4) (808 SE2d 696) (2017) (“We have the discretion to

correct merger errors sua sponte — regardless of who is harmed by

the error and who benefits from its correction — because a merger

error results in an illegal and void judgment of conviction and

sentence. . . . [A]n exercise of our discretion on direct appeal to

correct a merger error that harms a defendant (but of which he has

not complained) may avoid unnecessary habeas proceedings and

thereby promotes judicial economy.”).

                                 18
      Goodman’s sentence as to Count 12 is void. Our case law has

interpreted OCGA § 16-10-94 (c) as authorizing a sentence of

between one and ten years only if the tampering involves the

prosecution of “another person.” See Byers v. State, 311 Ga. 259, 268

(3) (857 SE2d 447) (2021). 7 Tampering with evidence for the purpose

of obstructing one’s own prosecution may be sentenced only as a

misdemeanor. See Byers, 311 Ga. at 268 (3). We therefore vacate

Goodman’s sentence as to Count 12 and remand for resentencing

regarding it.

    Judgment affirmed in part and vacated in part, and case
remanded for resentencing. All the Justices concur.




      7  Some of us have doubts about the correctness of this case law. We
appear to have developed this rule by importing uncritically the holding to this
effect in English v. State, 282 Ga. App. 552, 553-556 (2) (639 SE2d 551) (2006).
See White v. State, 287 Ga. 713, 717 (1) (d) (699 SE2d 291) (2010) (relying on
English). Some of us view English’s statutory construction as weak, and the
statutory language on which English relied (tampering “involving the
prosecution or defense of a felony and involving another person,” see OCGA
§ 16-10-94 (c)), may not obviously require English’s holding. But our caselaw
is binding until overruled, this case presents a poor vehicle to reconsider it,
and considerations of stare decisis might warrant retaining it in any event.
Accordingly, we apply it faithfully here.
                                      19